DETAILED ACTION
1.	This action is responsive to the communication filed on February 28, 2019.  Claims 1-11 are pending.  At this time, claims 1-11 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

7.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Tsuyoshi et al.  (US 6259790 B1), in view of Fischer; Wieland  (US 8417760 B2), and further in view of Rodriguez; Pablo et al.  (US 7984018 B2).
a.	Referring to claim 1:
		i.	Takagi teaches a key generation device (see Figure 1 and column 17, lines 40-51 of Takagi) comprising: a memory; and one or more hardware processors coupled to the memory and configured to function as:
(1)	a calculating unit configured to calculate a key length (see Figure 1 and column 17, lines 40-51 of Takagi; see also the combination of teaching between Takagi and Fischer in more details for key length);
(2)	determining unit configured to determine a block size corresponding to a unit of processing in key generation and an outputtable size indicating the size of a key outputtable by the key generation (see Figure 1 and column 17, lines 40-64 of Takagi); and
(3)	generating unit configured to generate a key having the key length by a hash operation using a matrix having a size determined by the block size and the outputtable size (see Figure 1 and column 17, lines 40-51 of Takagi; see also the combination of teaching between Takagi and Fischer for key length, and the combination of teaching between Takagi and Rodriguez for hash operation using a matrix).
ii.	Although Takagi teaches the claimed subject matter, Takagi is silent on the capability of disclosing (1) key length; (2) hash operation using a matrix.  On the other hand, Fischer teaches the limitation (1) in Figure 4D, calculating unit 1024, and column 3, lines 22-32; column 4, lines 8-25 of Fischer; Rodriguez teaches the limitation (2) in Figure 10 and column 10, lines 23-62 of Rodriguez.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(see column 1, lines 18-21 of Fischer); and with the teaching of Rodriguez to encode block hashes into erasure hashes (encodings of block hashes) by taking the block hashes at a given level and combining them. A random linear combination of block hashes is an efficient way to combine block hashes (see column 6, line 65 through column 7, line 1 of Rodriguez).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Takagi with the teaching of Fischer due to the increased security requirements for the RSA algorithm, there is an interest to execute a modular multiplication with a width of 2048 bits, i.e. with key lengths and/or modulus lengths of 2048 bits (see column 1, lines 57-61 of Fischer); and with the teaching of Rodriguez for efficiency a linear combination of a subset of block hashes can be used, which makes the encoding matrix sparser (see column 8, lines 7-9 of Rodriguez).
b.	Referring to claim 3:
		i.	The combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter.  Takagi further teaches:
(1)	wherein    the    determining unit    determines    the block    size and    determines    the    outputtable size based on the resource of the key generation device and the block size (see Figure 1 and column 17, lines 40-64 of Takagi).
c.	Referring to claim 4:
		i.	The combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter.  Takagi further teaches:
(1)	wherein the determining unit determines the outputtable size and determines the block size based on the resource of the key generation device and the outputtable size (see Figure 1 and column 17, lines 40-64 of Takagi).
d.	Referring to claim 5:

(1)	wherein the determining unit determines the block size such that the outputtable size is equal to the key length (see column 4, lines 12-31; and column 5, lines 1-22 of Fischer).
e.	Referring to claim 6:
		i.	The combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter.  Fischer further teaches:
(1)	wherein the determining unit receives feedback of the key length at predetermined time intervals, compares the fed—back key length and the outputtable size, and determines the block size such that the outputtable size is equal to the key length (see column 1, lines 41-52; column 3, lines 22-32; column 4, lines 12-31; and column 5, lines 1-22 of Fischer).
f.	Referring to claim 7:
		i.	The combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter.  Fischer further teaches:
(1)	wherein the determining unit receives feedback of the key length every time the key length is calculated, compares the fed—back key length and the outputtable size, and dynamically determines the block size such that the outputtable size is equal to the key length (see column 1, lines 41-52; column 4, lines 12-31; and column 5, lines 1-22 of Fischer).
g.	Referring to claim 8:
		i.	The combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter.  Fischer further teaches:
(1)	wherein the determining unit collects histories of the key length and determines the block size such that the outputtable size is larger than an average or a maximum value of the key length (see column 3, lines 6-14 of Fischer).
h.	Referring to claim 9:
		i.	The combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter.  Fischer further teaches:
(see column 3, lines 22-32 of Fischer).
i.	Referring to claim 10:
i.	This claim consists a key generation method that has limitation that is similar to claim 1, thus it is rejected with the same rationale applied against claim 1 above.
j.	Referring to claim 11:
i.	This claim consists a computer program product having a non-transitory computer readable medium including programmed instructions that has limitation that is similar to claim 1, thus it is rejected with the same rationale applied against claim 1 above.
9.	Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi; Tsuyoshi et al.  (US 6259790 B1), in view of Fischer; Wieland  (US 8417760 B2), and further in view of Rodriguez; Pablo et al.  (US 7984018 B2), and further in view of Warke; Nirmal C.  (US 20070274378 A1).
a.	Referring to claim 2:
		i.	Although the combination of teaching between Takagi, Fischer, and Rodriguez teaches the claimed subject matter of a resource of the key generation device (see Figure 1 and column 17, lines 40-64 of Takagi), they are silent on the capability of disclosing an error rate of a channel and statistical information on a pulse received via the channel.  On the other hand, Warke further teaches:
(1)	wherein    the    determining unit determines the block size based on at least one of an error rate of a channel and statistical information on a pulse received via the channel  (see paragraph [0005] of Warke).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(see paragraph [0001] of Warke).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Takagi with the teaching of Warke to determine bit error rate (BER) for at least one communication channel (see paragraph [0005] of Warke).
Information Disclosure Statement
10.	The information disclosure statements (IDS) filed on February 28, 2019 and April 22, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. 	Goettfert; Rainer et al. (US 7451288 B2) discloses Word-individual key generation (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
February 10, 2021